Citation Nr: 0028556	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-05 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of an excision of a ganglion 
cyst of the right wrist.

2.  Entitlement to an effective date prior to October 7, 
1992, for the assignment of the 10 percent disability rating 
for the residuals of an excision of a ganglion cyst of the 
right wrist.

3.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to April 
1975.  These matters come to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted a 10 percent disability rating for 
the right wrist disorder effective October 7, 1992, and 
denied entitlement to a permanent and total disability rating 
for non-service connected pension purposes.  The veteran 
perfected an appeal of the denial of a disability rating in 
excess of 10 percent, the effective date assigned for the 
10 percent rating, and the denial of a permanent and total 
rating for pension purposes.

The issue of the veteran's entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an informed 
decision on the veteran's appeal.

2.  The residuals of an excision of a ganglion cyst of the 
right wrist are manifested by complaints of pain and reduced 
strength.

3.  The veteran claimed entitlement to an increased rating in 
September 1987, and that claim remained pending when the RO 
awarded the 10 percent rating for the residuals of an 
excision of a ganglion cyst of the right wrist in June 1994.

4.  The medical evidence does not show that a factually 
ascertainable increase in disability occurred prior to 
October 7, 1992.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of an excision of a ganglion 
cyst of the right wrist are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2000).

2.  The criteria for entitlement to an effective date prior 
to October 7, 1992, for the 10 percent disability rating for 
the residuals of an excision of a ganglion cyst of the right 
wrist are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) and 
(b) (West 1991); 38 C.F.R. §§ 3.400(b) and (o), 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that while in 
service he underwent the surgical removal of a ganglion cyst 
from the right wrist.  In a March 1976 rating decision the RO 
granted service connection for the residuals of a ganglion 
cyst on the right wrist, rated as non-compensable.  The non-
compensable rating remained in effect until the RO increased 
the rating to 10 percent in June 1994.

The veteran claimed entitlement to an increased rating in 
September 1987, and in September 1988 the RO notified him at 
his latest address of record that the claim was denied due to 
his failure to appear for a scheduled examination.  That 
notice was returned by the Postal Service annotated 
"addressee unknown."  In July 1989 he again claimed 
entitlement to an increased rating for the right wrist 
disorder.  In August 1989 he was asked to submit evidence in 
support of his claim, but no evidence was submitted.  In 
October 1989 the RO notified him at his latest address of 
record that his claim for an increased rating was again 
denied due to his failure to appear for a scheduled medical 
examination.  The veteran responded that he never received 
notice of the scheduled examination, and another examination 
was provided.  That examination occurred in December 1989.

The December 1989 VA examination reportedly revealed a well 
healed surgical scar and a recurrence of the ganglion cyst, 
which consisted of a cystic mass approximately five 
millimeters in size just distal to the lower end of the 
radius on the dorsal aspect of the right wrist.  There was 
mild pain in the wrist, but no tenderness.  The range of 
motion of the right wrist was full, and an X-ray study showed 
no abnormalities in the wrist.

In a December 1989 rating decision the RO denied entitlement 
to a compensable rating for the right wrist disorder.  The 
January 1990 notice informing the veteran of that decision, 
however, was not sent to the latest address of record.

On October 7, 1992, the veteran again claimed entitlement to 
an increased rating for the right wrist disorder.  The RO 
requested in writing that he submit medical evidence in 
support of the claim, but no evidence was submitted.

The RO afforded the veteran VA medical and orthopedic 
examinations in November 1992.  The report of the medical 
examination indicates that the veteran reported having pain 
and dysfunction in the right wrist since six months following 
the in-service surgery.  He also reported that in 1986 he 
again underwent surgery for removal of a cyst.  He stated 
that he was unable to repeatedly or strenuously use the right 
hand, that he was unable to use large tools, and that the 
pain in the wrist sometimes radiated up to the elbow.  He 
also reported having numbness in the first two fingers of the 
left hand.  On examination the grip strength in the right 
hand was reduced in comparison to the left hand.  There was 
also hypesthesia to light touch, but not to pinprick, on the 
palmar surface of the second and third fingers of the right 
hand.  The examiner found full range of motion in the right 
wrist, with pain at the extreme of extension.  There was 
tenderness on the dorsal aspect of the right wrist.

In conjunction with the orthopedic examination the veteran 
reported being treated for the right wrist symptoms, with no 
diagnosis having been given for any residual impairment.  
Examination revealed a well healed two-inch surgical scar on 
the dorsum of the right wrist, with tenderness over the area 
of the surgical scar.  The fingers of the right hand and the 
right wrist had normal range of motion.  Strength in the 
right hand was 4/5, compared to 5/5 on the left.  There were 
no areas of hypesthesia.  An X-ray study of the right wrist 
and right hand resulted in the finding that there was no 
evidence of bone or joint disease to account for the 
complaints of pain and dysfunction.  The radiologist also 
referenced the December 1989 X-ray study that showed no 
evidence of any bone or joint abnormality.

A December 1992 VA treatment record shows that the veteran 
complained of pain and weakness in the right hand.  He denied 
taking any medication.  Examination showed no swelling or 
erythema and mild tenderness around the incision.  The range 
of motion of the wrist was full, with pain.  His complaints 
were assessed as right hand pain, for which medication was 
provided.

During a July 1999 VA examination the veteran reported having 
pain, cramping, and weakness in the right hand, for which he 
took aspirin three or four times a month.  Examination 
revealed a one and a half-inch scar on the right wrist.  The 
right wrist was without redness, warmth, swelling, or mass.  
There was no tenderness to palpation.  The range of motion in 
the wrist was palmar flexion to 80 degrees, dorsiflexion to 
70 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees.  The examiner described the 
neurological examination as normal.  The examiner provided a 
diagnosis of status post removal of a ganglion cyst.

In October 1999 the RO again asked the veteran to submit 
evidence in support of his claim for an increased rating.  He 
provided no additional evidence pertaining to the right 
wrist.


II.  Increased Rating for Right Wrist Disability

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of the reports of VA examinations in 
December 1989, November 1992, and July 1999, and the December 
1992 VA treatment record.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The residuals of an excision of a ganglion cyst of the right 
wrist are manifested by complaints of pain and weakness in 
the right wrist and hand, with full range of motion.  The 
veteran has been awarded the maximum rating available for 
limited motion of the wrist.  A higher rating requires 
evidence showing ankylosis of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  In the absence of such evidence the 
Board finds that the schedular criteria for a disability 
rating in excess of 10 percent are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the absence 
of any limitation of motion of the wrist, the Board finds 
that the complaints of pain and weakness are adequately 
compensated by the 10 percent rating that has been assigned.  
The Board notes that because the RO has granted the maximum 
rating available based on limitation of motion, the 
consideration of additional functional limitations does not 
result in a higher rating.  Spencer v West, 13 Vet. App. 376 
(2000).

Although the medical examiner in November 1992 noted 
hypesthesia to light touch on the second and third fingers of 
the right hand, there was no reduced sensation to pinprick 
stimulation and no reduced sensation was noted on any of the 
additional examinations.  The veteran's subjective report of 
reduced sensation is not supported by any objective evidence 
of pathology in the right wrist or hand.  The Board finds, 
therefore, that entitlement to an additional rating based on 
neurological injury is not warranted.  38 C.F.R. § 4.25(b); 
Esteban v. Brown, 6 Vet. App. 259 (1994) (the veteran is 
entitled to a combined rating where the symptomatology is 
distinct and separate).  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected right wrist disorder has resulted in any 
hospitalizations since 1985.  In addition, the evidence does 
not show that the right wrist disability, as opposed to the 
veteran's non-service connected personality disorders, has 
caused marked interference with employment.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of an excision of a ganglion cyst of the 
right wrist.

III.  Earlier Effective Date for Assigned Rating

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C. 
§ 4005(c); 38 C.F.R. §§ 3.105(a), 19.192.  The decision does 
not become final, however, unless the veteran is notified of 
the decision.  38 U.S.C.A. § 5104(a); Hauck v. Brown, 6 Vet. 
App. 518 (1994), 38 C.F.R. § 3.103(a).  Although the veteran 
is presumed to have received a notice sent by the RO, that 
presumption does not apply if the notice is not sent to his 
latest address of record or if the notice is returned by the 
Postal Service.  See Schoolman v. West, 12 Vet. App. 307 
(1999) (the presumption of regularity does not apply to 
establish that the veteran received notice of a decision if 
the notice is not sent to the latest address of record); see 
also Jones v. West, 12 Vet. App. 98 (1998) ( the presumption 
of regularity does not apply if the Postal Service returns 
the notice).  It is the veteran's responsibility, however, to 
inform VA as to his current whereabouts.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

The veteran claimed entitlement to an increased rating in 
September 1987.  In September 1988 the RO notified him that 
the claim was denied due to his failure to appear for a 
scheduled examination.  Although that notice was returned by 
the Postal Service because he was no longer at that address, 
it was sent to his latest address of record.  Because the 
veteran bears responsibility for notifying VA of any change 
in his mailing address, the September 1988 determination is 
final.  Hyson, 
5 Vet. App. at 265.

In July 1989 he again claimed entitlement to an increased 
rating, and in October 1989 the RO notified him at his latest 
address of record that his claim was again denied due to his 
failure to appear for a scheduled medical examination.  
Within one year of that notice, however, he underwent a VA 
examination.  Because new and material evidence was submitted 
within one year of the October 1989 notice, the decision did 
not become final as to the July 1989 claim.  Muehl v. West, 
13 Vet. App. 159 (1999); 38 C.F.R. § 3.156(b).  Although the 
RO denied the claim for an increased rating based on the 
substantive merits in December 1989, that decision did not 
become final because the January 1990 notice of the decision 
was not sent to the latest address of record.  Schoolman, 12 
Vet. App. at 307.  For these reasons the Board finds that the 
veteran's July 1989 claim for an increased rating remained 
pending when the increased rating was granted in June 1994.

Because the veteran's July 1989 claim remained pending at the 
time the increased rating was granted, the issue becomes 
whether an increase in disability was factually ascertainable 
prior to October 7, 1992.  The December 1989 examination 
revealed mild pain and full range of motion of the right 
wrist, with a five-millimeter cystic mass, and an X-ray study 
showed no abnormalities in the wrist.  The veteran had not 
indicated the existence of any records showing that he had 
sought treatment for his complaints of pain in the wrist.  In 
the absence of any actual limitation of motion in the wrist, 
minimal clinical findings, and no diagnostic evidence of 
pathology to substantiate the claimed functional limitations, 
the Board finds that the December 1989 examination report 
does not support a compensable disability rating for the 
right wrist disability.

There is no additional medical evidence available pertaining 
to the right wrist disability prior to October 1992.  The 
Board finds that the medical evidence does not show that an 
increase in disability was factually ascertainable prior to 
October 7, 1992.  The Board has determined, therefore, that 
the preponderance of the evidence is against the appeal to 
establish an earlier effective date for the assignment of the 
10 percent disability rating.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of an excision of a ganglion 
cyst of the right wrist is denied.

The appeal to establish an earlier effective date for the 
assignment of the 10 percent disability rating for the 
residuals of an excision of a ganglion cyst of the right 
wrist is denied.


REMAND

Documents in the claims file show that the veteran has been 
awarded disability benefits by the Social Security 
Administration.  Although the RO made numerous attempts to 
obtain copies of the documents related to that decision and 
the evidence relied upon in awarding benefits, the claim for 
non-service connected pension benefits was adjudicated prior 
to receipt of that evidence.  In as much as the determination 
by the Social Security Administration that the veteran is 
unemployable is highly relevant in determining his 
eligibility for a permanent and total disability rating, 
remand of the case to obtain those records is required.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Court has held that decisions as to entitlement to 
pension must be based on a detailed medical examination of 
the veteran to assess his ability to maintain substantial 
gainful employment.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 322 (1999).  The veteran's most recent examination did 
not contain an opinion as to the impact of his disabilities 
on his ability to maintain suitable gainful employment, and 
did not appear to consider history reported in prior 
examinations in the claims folder, although it was noted that 
the claims folder was reviewed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any disorder 
since December 1992.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO should 
invite the veteran to submit any records 
he might possess referable to the grant 
of Social Security benefits.

3.  If the above requested development 
does not result in a finding that the 
veteran is permanently and totally 
disabled, he should be afforded an 
appropriate examination to determine the 
nature and severity of his back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  
The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should express an opinion as 
to the impact of the back disability on 
the veteran's ability to maintain gainful 
employment.

4.  The veteran should be afforded a 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of any psychiatric 
symptomatology.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The psychiatrist should conduct a 
thorough psychiatric examination and 
provide a complete description of the 
history of any psychiatric disorder and 
the current symptomatology that affects 
the veteran's social and occupational 
functioning.  If a psychological 
evaluation is required prior to providing 
that assessment, the evaluation should be 
provided.  The examiner should provide a 
Global Assessment of Functioning (GAF) 
score in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and an explanation of the meaning of the 
score assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the complete 
rationale for all opinions given.

5.  The RO should also afford the veteran 
a general medical examination in order to 
evaluate any other disability he may 
currently experience.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should express an 
opinion as to the impact of any 
disability found on the examination on 
the veteran's ability to maintain 
substantially gainful employment.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
veteran's entitlement to a permanent and 
total disability rating for non-service 
connected pension purposes.  In 
determining his eligibility the RO should 
consider and rate all documented 
disabilities.  If any benefit requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examinations requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



